*452Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Zane A. Johnson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Johnson’s motion for appointment of counsel and affirm for the reasons stated by the district court. Johnson v. Bailey, No. 5:09-cv-00109-GCM, 2009 WL 3423016 (W.D.N.C. Oct. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.